Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Zeb Artis appeals the district court’s order denying his 18 U.S.C. § 3582 (2006) motion for a sentence reduction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Artis, No. 3:06-cr-00304-HEH-1 (E.D.Va. Apr. 4, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in *754the materials before the court and argument would not aid the decisional process.

AFFIRMED.